Case: 21-30579     Document: 00516246523         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-30579                         March 21, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremiah Richard,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:20-CR-285-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jeremiah Richard appeals the sentence of 48 months in prison
   imposed on his guilty-plea conviction for possessing firearms and
   ammunition after a felony conviction. He contends the sentence, which is
   above the guidelines range, is substantively unreasonable because the district



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30579      Document: 00516246523           Page: 2    Date Filed: 03/21/2022




                                     No. 21-30579


   court placed undue weight on his criminal history and a pending charge
   against him in state court.
          We review for abuse of discretion. Gall v. United States, 552 U.S. 38,
   51 (2007). Because sentencing courts are better placed “to find facts and
   judge their import under the [18 U.S.C.] § 3553(a) factors with respect to a
   particular defendant,” appellate review for substantive reasonableness is
   “highly deferential.” United States v. Fraga, 704 F.3d 432, 439 (5th Cir.
   2013) (internal quotation marks and citation omitted). We consider the
   totality of the circumstances, “including the extent of any variance from the
   Guidelines range,” but in doing so “must give due deference to the district
   court’s decision that the § 3553(a) factors, on a whole, justify the extent of
   the variance.” Gall, 552 U.S. at 51.
          Richard identifies no error. Contrary to his assertion that the district
   court placed undue weight on the pending charge, the court stated it would
   not consider the charge at all. And while the sentence imposed is above the
   advisory guidelines range of 21 to 27 month, this court has upheld more
   substantial variances or departures in the past. E.g., United States v. Brantley,
   537 F.3d 347, 348-50 (5th Cir. 2008); United States v. Smith, 440 F.3d 704,
   708-10 (5th Cir. 2006).       The district court was required to make an
   individualized assessment and could not presume the guidelines range was
   reasonable. See Gall, 552 U.S. at 50. Richard’s arguments suggest no more
   than that a different sentence might have been appropriate, which is not a
   sufficient ground for reversal. See id. at 51.
          AFFIRMED.




                                           2